

	

		III

		109th CONGRESS

		2d Session

		S. RES. 428

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Feingold (for

			 himself and Mr. Kohl) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the University of Wisconsin

		  men’s cross country team for winning the 2005 National Collegiate Athletic

		  Association Division I Cross Country Championship.

	

	

		Whereas, on November 21, 2005, after finishing second for

			 3 consecutive years, the University of Wisconsin men’s cross country team

			 (referred to in this preamble as the Badgers cross country team)

			 won the National Collegiate Athletic Association Division I Cross Country

			 Championship in Terre Haute, Indiana, by placing first ahead of—

			(1)the University of

			 Arkansas; and

			(2)Notre Dame

			 University;

			Whereas the Badgers cross country team secured its victory

			 through the strong performances of its members, including—

			(1)Simon Bairu, who

			 won his second consecutive individual national championship with a time of

			 29:15.9;

			(2)Chris Solinksy,

			 who finished third in the championship race with a time of 29:27.8;

			(3)Matt Withrow, who

			 finished ninth in the race with a time of 29:50.7;

			(4)Antony Ford, who

			 finished 14th with a time of 29:55.2;

			(5)Stuart Eagon, who

			 finished 17th with a time of 30:05.3;

			(6)Tim Nelson, who

			 finished 18th with a time of 30:06.4; and

			(7)Christian Wagner,

			 who finished 58th with a time of 30:35.7;

			Whereas the success of the season depended on the hard

			 work, dedication, and performance of every player on the Badgers cross country

			 team, including—

			(1)Simon

			 Bairu;

			(2)Brandon

			 Bethke;

			(3)Bryan

			 Culver;

			(4)Stuart

			 Eagon;

			(5)Antony

			 Ford;

			(6)Ryan

			 Gasper;

			(7)Ben

			 Gregory;

			(8)Bobby

			 Lockhart;

			(9)Tim

			 Nelson;

			(10)Teddy

			 O’Reilly;

			(11)Tim

			 Pierie;

			(12)Joe

			 Pierre;

			(13)Ben

			 Porter;

			(14)Codie

			 See;

			(15)Chris

			 Solinsky;

			(16)Christian

			 Wagner; and

			(17)Matt

			 Withrop;

			Whereas, on October, 30, 2005, the Badgers cross country

			 team won its seventh straight Big Ten championship with a record-setting score

			 and margin of victory by sweeping the top four positions and eight of the top

			 ten positions;

		Whereas numerous members of the Badgers cross country team

			 were recognized for their performance in the Big Ten Conference,

			 including—

			(1)Simon Bairu, who

			 was named the Big Ten Men’s Cross Country Athlete of the Year and won the Big

			 Ten Conference individual title;

			(2)Matt Withrop, who

			 was named the Big Ten Men’s Cross Country Freshman of the Year after finishing

			 third in the conference meet; and

			(3)Head Coach Jerry

			 Schumacher, who was named the Big Ten Men’s Cross Country Coach of the Year for

			 the fifth consecutive year; and

			Whereas Simon Bairu, Chris Solinsky, Matt Withrow, Antony

			 Ford, Stuart Eagon, and Tim Nelson earned All-American honors: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)congratulates the

			 University of Wisconsin men’s cross country team, Head Coach Jerry Schumacher

			 and his coaching staff, Athletic Director Barry Alvarez, and Chancellor John D.

			 Wiley for an outstanding championship season; and

			(2)respectfully

			 requests the Clerk of the Senate to transmit an enrolled copy of this

			 resolution to the Chancellor of the University of Wisconsin-Madison.

			

